     Case 1:19-cv-00813-AWI-EPG Document 11 Filed 04/21/20 Page 1 of 3

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11    STEPHEN HAYNES,                                Case No. 1:19-cv-00813-NONE-EPG (PC)

12                       Plaintiff,                  FINDINGS AND RECOMMENDATIONS,
                                                     RECOMMENDING THAT THIS ACTION BE
13           v.                                      DISMISSED, WITH PREJUDICE, FOR
14                                                   FAILURE TO STATE A CLAIM, FAILURE TO
      RALPH DIAZ, et al.,
                                                     PROSECUTE, AND FAILURE TO COMPLY
15                       Defendants.                 WITH A COURT ORDER

16                                                   (ECF Nos. 1 & 8)
17                                                   OBJECTIONS, IF ANY, DUE WITHIN 21
                                                     DAYS
18

19                                                   ORDER DIRECTING CLERK TO ASSIGN
                                                     DISTRICT JUDGE
20
21           Stephen Haynes (“Plaintiff”) is a state prisoner proceeding pro se and in forma pauperis

22   in this civil rights action pursuant to 42 U.S.C. § 1983. Plaintiff filed the complaint commencing

23   this action on June 11, 2019. (ECF No. 1).

24          On March 4, 2020, the undersigned issued a screening order finding no cognizable claims

25   in Plaintiff’s complaint and ordering Plaintiff to “a. File a First Amended Complaint, which the

26   Court will screen in due course; or b. Notify the Court in writing that he wants to stand on his

27   complaint, in which case the Court will issue findings and recommendations to a district judge

28   consistent with this order.” (ECF No. 8, p. 8). The Court also warned Plaintiff that “failure to
                                                       1
     Case 1:19-cv-00813-AWI-EPG Document 11 Filed 04/21/20 Page 2 of 3

 1   comply with this order may result in the dismissal of this action.” (Id.)

 2          It has been more than thirty days since the issuance of the screening order and Plaintiff

 3   has failed to file an amended complaint or indicate that he wishes to stand on his complaint as

 4   drafted. Accordingly, for the reasons set forth in the screening order (ECF No. 8), the Court will

 5   recommend that Plaintiff’s case be dismissed for failure to state a claim upon which relief may be

 6   granted. The Court will also recommend that Plaintiff’s case be dismissed for failure to comply

 7   with a Court order and failure to prosecute.

 8          “In determining whether to dismiss a[n] [action] for failure to prosecute or failure to

 9   comply with a court order, the Court must weigh the following factors: (1) the public’s interest in

10   expeditious resolution of litigation; (2) the court’s need to manage its docket; (3) the risk of

11   prejudice to defendants/respondents; (4) the availability of less drastic alternatives; and (5) the

12   public policy favoring disposition of cases on their merits.” Pagtalunan v. Galaza, 291 F.3d 639,

13   642 (9th Cir. 2002) (citing Ferdik v. Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir. 1992)).

14          “‘The public’s interest in expeditious resolution of litigation always favors dismissal.’”

15   Id. (quoting Yourish v. California Amplifier, 191 F.3d 983, 990 (9th Cir. 1999)). Accordingly,

16   this factor weighs in favor of dismissal.

17          As to the Court’s need to manage its docket, “[t]he trial judge is in the best position to

18   determine whether the delay in a particular case interferes with docket management and the

19   public interest…. It is incumbent upon the Court to manage its docket without being subject to

20   routine noncompliance of litigants....” Pagtalunan, 291 at 639. Plaintiff has failed to respond to

21   the Court’s screening order. This failure to respond is delaying the case and interfering with

22   docket management. Therefore, the second factor weighs in favor of dismissal.

23          Turning to the risk of prejudice, “pendency of a lawsuit is not sufficiently prejudicial in

24   and of itself to warrant dismissal.” Id. at 642 (citing Yourish, 191 F.3d at 991). However, “delay

25   inherently increases the risk that witnesses’ memories will fade and evidence will become stale,”

26   id. at 643, and it is Plaintiff’s failure to comply with a court order and to prosecute this case that

27   is causing delay. Therefore, the third factor weighs in favor of dismissal.

28          As for the availability of lesser sanctions, at this stage in the proceedings there is little
                                                         2
     Case 1:19-cv-00813-AWI-EPG Document 11 Filed 04/21/20 Page 3 of 3

 1   available to the Court which would constitute a satisfactory lesser sanction while protecting the

 2   Court from further unnecessary expenditure of its scarce resources. Considering Plaintiff’s

 3   incarceration and in forma pauperis status, monetary sanctions are of little use. And, given the

 4   stage of these proceedings, the preclusion of evidence or witnesses is not available.

 5          Finally, because public policy favors disposition on the merits, this factor weighs against

 6   dismissal. Id.

 7          After weighing the factors, the Court finds that dismissal with prejudice is appropriate.

 8   Accordingly, the Court HEREBY RECOMMENDS that:

 9               1. This action be dismissed, with prejudice, for failure to state a claim, failure to

10                     prosecute, and failure to comply with a court order; and

11               2.    The Clerk of Court be directed to close this case.

12          These findings and recommendations will be submitted to the United States district judge

13   assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(l). Within twenty-one

14   (21) days after being served with these findings and recommendations, Plaintiff may file written

15   objections with the Court. The document should be captioned “Objections to Magistrate Judge’s

16   Findings and Recommendations.” Plaintiff is advised that failure to file objections within the

17   specified time may result in the waiver of rights on appeal. Wilkerson v. Wheeler, 772 F.3d 834,

18   838-39 (9th Cir. 2014) (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

19
     IT IS SO ORDERED.
20
21      Dated:        April 21, 2020                             /s/
                                                         UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26
27

28
                                                         3
